ORDER
This case came before a panel of this court for oral argument on September 19, 1991. The defendant, Coventry School Committee, appeals from a declaratory judgment in Superior Court entered in favor of plaintiff, Coventry Teachers Alliance, Local 1075. The defendant was ordered to show cause why this appeal should not be summarily denied and dismissed.
After considering the arguments and memoranda of counsel, this court is of the opinion that cause has not been shown. Specifically, the trial justice correctly ruled that G.L.1956 (1980 Reenactment) § 45-21-57 entitles retired teachers to purchase optional insurance provided for as a benefit of employment. Accordingly, under the collective bargaining agreement in effect between September 1,1986 and August 31, 1988, qualifying retired teachers can purchase additional insurance after retirement.
Therefore the defendant’s appeal is denied and dismissed. The decision of the Superior Court is hereby affirmed.
Entered as an Order of this Court this 24th day of September 1991.
KELLEHER and SHEA, JJ., did not participate.